104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard Lee SANDERS Petitioner-Appellantv.Michael BOWERSOX, Superintendent Respondent-Appellee
No. 96-1714.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 10, 1996.

Before MCMILLIAN and M. ARNOLD, Circuit Judges, and BOGUE,* District Judge.
PER CURIAM.


1
Richard Lee Sanders (Sanders) was convicted of first degree murder, but the Missouri Court of Appeals reversed this conviction.  On retrial, Sanders was again convicted and sentenced to life imprisonment without parole.  The Missouri Court of Appeals affirmed both his conviction and the denial of post-conviction relief.


2
In his petition for federal habeas corpus relief, Sanders alleged he was denied his right to a fair trial, as well as his right to confront a witness against him.  He also alleged ineffective assistance of trial counsel.  The district court denied relief, concluding that the unavailability of a witness at trial did not deprive Sanders of his confrontation rights and that his right to a fair trial was not abridged.  The court further concluded that trial counsel's performance was not deficient.


3
On appeal, Sanders challenges only the confrontation and fair trial rights conclusions.


4
Having searched the record and considered the parties briefs we find no merit in Sanders' contentions, and we affirm on the basis of the district court's well-reasoned opinion.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, United States District Judge for the District of South Dakota, sitting by designation